department of the treasury internal_revenue_service mc 4929chi battle south dearborn street chicago il date tax_exempt_and_government_entities_division number release date legend uil org organization name xx date employer identification no person to contact id contact telephone number telephone fax form required to be filed tax years last day to file a petition with the united_states tax_court org address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective january 20xx for the following reason s you are not organized and operated exclusively for exempt purposes specified under sec_501 you do not qualify for foundation status sec_509 or you were originally granted foundation statu sec_509 however your supported_organization is a private non-operating foundation which is not a permissible beneficiary you do not pass the operational_test under code sec_501 because you have no activities in furtherance of charitable purposes you have agreed to this revocation by executing form_6018 on may 20xx contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by writing to irs taxpayer_advocate office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosures pub pie ne government entities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established rs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director eo examinations letter catalog number 34809f form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company issue does the org meet the organizational and operational requirements in order to allow the organization to maintain it’s foundation status of a and therefore its tax exempt status as a sec_501 facts the org was incorporated in xyz on december 19xx the organization applied for and received tax exempt status as an organization described in sec_501 with a foundation status of a on the application form_1023 the org was to support two separate organizations the two recipients of the orgs support were to be the co and the company both of the supported organizations were claimed to be either a charitable_organization as described in sec_501 or described as other than a private_foundation under sec_509 and sec_170or iii or the supported_organization was awaiting a determination_letter that would clarify the tax exempt status schedule d to the application shows that the co was attempting to achieve tax exempt status as of the date of the application that organization never received tax exempt status and remained a for profit corporation as such the org dropped them from the application and relied solely on providing support to the company the org received their determination_letter dated september 20xx listing only the company as a supported_organization a review of the filing_status for company indicates that they are a private non- operating_foundation and are not eligible for support by a sec_509 organization during the years 19xx through 20xx trustee purchased an interest in organization the purchase was accomplished with trustee’s personal money that he obtained from his savings account the interest in organization represented an investment in a type of equipment for motto the stated_value of the investment was dollar_figure as of february 20xx per the articles of incorporation and more specifically schedule a to the articles trustee transferred all interest in organization to the foundation at some point the investment with organization became insolvent and trustee spent over two years trying to obtain a return of his investment money a letter dated december 20xx attached from organization shows that the investment had a zero value as of that date based on organization’s lack of cash reserve and realizable assets the org’s bank account and financial records indicate that at no time did the foundation receive any funds from this investment account the records further show that the only money ever to be received by the foundation was a check for dollar_figure from trustee in late 20xx which was used to pay the accountant for services performed of that dollar_figure dollar_figure remains the analysis also demonstrates that the foundation has not provided any support to the company there are no board minutes or minutes from any meeting held by the organization the foundation trustee stated that there were no meetings and that there have never been any elections for trustee that he is aware of form 886-arev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company law an internal_revenue_code sec_501 that cannot meet the public support_test of a or a but wishes to be classified as other than a private_foundation must meet one of the three relationship tests as a supporting_organization under internal_revenue_code sec_509 the relationship_test is the primary test and without meeting the relationship_test this foundation code can not be applied the three possible relationships are as follows operated supervised or controlled by sec_1_509_a_-4 supervised or controlled in connection with sec_1_509_a_-4 operated in connection with one or more publicly supported organizations sec_1_509_a_-4 operated supervised or controlled by - the first relationship also known as the parent- subsidiary relationship requires a majority of the internal_revenue_code sec_509 organization’s governing body to be appointed or elected by the members of the internal_revenue_code sec_509 or organization’s body acting in their official capacity supervised or controlled in connection with- the second relationship also know as the brother- sister relationship requires a common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly_supported_organization operated in connection with - the third relationship has a two pronged requirement a b the responsiveness test - the publicly_supported_organization must have a significant voice in the policies of the supporting_organization by reason of the connection between the two organizations the integral part test - the supporting_organization maintains a significant involvement in the operation of the publicly_supported_organization which in turn depends on the supporting_organization for the type of support it provides the responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test’ if the organization is responsive to the needs or demands of the publicly_supported_organization within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied il a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx name of taxpayer org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company c the officers directors or trustees of the supporting_organization maintain a close continuous d working relationship with the officers directors or trustees of the publicly supported organizations and by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting organizations the timing of grants the manner of making them and the selection of recipients by such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust’s governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law the integral part test a -4 i i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and that such publicly supported organizations are in turn dependant upon the supporting_organization for the type of support which it provides there are two ways to satisfy the integral part test sec_1_509_a_-4 describes the first way as such the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves the second method of satisfying the integral part test is described by sec_1_509_a_-4 income_tax regulations reads in part as follows iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization form 886-arev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can demonstrate that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one in summary the supporting_organization must satisfy three criteria or prongs first the supporting_organization must make payments of substantially_all its income to or for_the_use_of one or more publicly supported organizations second the amount of support received by one or more publicly supported organizations must be sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization third a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness prong with respect to the supporting organizations sec_1_509_a_-4 specifies that a sec_509 organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 sec_1_509_a_-4 addresses permissible beneficiaries in that it specifies that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations an organization will be regarded as operated exclusively to support or benefit one or more publicly supported organizations if it supports or benefits an organization other than a private_foundation which is described in sec_501 sec_1_501_c_3_-1 specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose government's position the trustee for the org was not elected or appointed by the organization to which support was to be provided the management or control of the foundation does not rest with those who manage or control the beneficiary the foundation is neither operated supervised or controlled by nor supervised or controlled in connection with the specified beneficiary therefore the foundation does not meet the first two relationship tests as outlined in sec_1_509_a_-4 and a -4 h form 886-a ev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘l'reasury - internal_revenue_service 20xx org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company in order for the foundation to pass the third relationship_test it has to pass the responsiveness and integral part tests as a result of the examination the foundation fails the third relationship_test in that the foundation was neither responsive nor an integral part based on the following the first requirement of distributing substantially_all of the foundation’s income is not satisfied by the fact that the foundation does not and never did have any monies to distribute the second test that requires the amount of support to be sufficient to insure attentiveness is not demonstrated by the fact that there has never been an exchange of money between the foundation and the supported_organization the case christie e cuddeback and lucille m cuddeback memorial fund v commissioner t c memo sets forth guidelines for meeting the integral part test while the trust established that percent of its funds were donated to the beneficiary organization it failed to demonstrate that it offered the beneficiary organization sufficient funds to avoid the interruption of its stated exempt functions the operation of a nursing care and adult day facility offering grants to its underprivileged participants and therefore failed to meet the requirements of the integral part test despite letters from the beneficiary organization stating that percent of all its grants came from the trust the documentation as a whole did not support a finding that the percentage of support from the trust was sufficient to avoid interruption of the beneficiary's grant program in part the case reads as follows the supported_organization company never received tax exempt status the foundation code for this organization is as a private non-operating foundation during the examination it was determined that there was no contact with the beneficiary organization there were no meetings no elections and no support provided in addition there were no letters from the beneficiary indicating any influence over any decisions made org does not meet the requirements of sec_1_509_a_-4 which specifies that a sec_509 organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 as a private non-operating foundation company are not permissible beneficiaries within the meaning of sec_1_509_a_-4 due to the lack of being publicly supported org fails the operational_test under code sec_501 with regard to its primary activities and thereby is not entitled to retain its exempt status the organization fails to qualify for foundation status of sec_509 or and does not operate exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 the dormant nature and total lack of activity for the organization is evidence that more than an insubstantial part of its activities are not in furtherance of an exempt_purpose taxpayer’s position the taxpayer has stated that he desires the foundation to be terminated and agrees with having the exempt status revoked he is going to disburse the remaining funds from the foundation's checking form 886-arev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx name of taxpayer org legend org organization name co company trustee owner company motto company motto xx date company xyz state organization company account per the dissolution clause of the articles of incorporation by writing a check to a sec_501 charity conclusion the org does not qualify for foundation status under code sec_509 or based on the failure to pass the relationship_test the supported_organization is a private non-operating which is not a permissible beneficiary the org does not pass the operational_test under code sec_501 due to there being no primary activity and therefore the activity is not in furtherance of its exempt_purpose based on the preceding and the taxpayer desires the organization’s exempt status will be revoked form 886-acrev department of the treasury - internal_revenue_service page -6-
